                                               Case 18-10512-KBO               Doc 2530        Filed 04/27/21          Page 1 of 14



                                                          UNITED STATES BANKRUPTCY COURT
                                                               DISTRICT OF DELAWARE


In re Zohar III, Corp, et al.                                                                      Case No.       18-10512
      Debtor                                                                              Reporting Period: February 1, 2021 - February 28, 2021

                                                                                          Federal Tax I.D. #

                                                            MONTHLY OPERATING REPORT

      File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
      submit a copy of the report to any official committee appointed in the case.

      REQUIRED DOCUMENTS                                                                       Form No.            Document      Explanation Attached   Affidavit/Supplement
                                                                                                                   Attached                                   Attached
      Schedule of Cash Receipts and Disbursements                                         MOR-1
          Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a
          Schedule of Professional Fees Paid                                              MOR-1b
          Copies of bank statements
          Cash disbursements journals
      Statement of Operations                                                             MOR-2
      Balance Sheet                                                                       MOR-3
      Status of Post-petition Taxes                                                       MOR-4
          Copies of IRS Form 6123 or payment receipt
          Copies of tax returns filed during reporting period
      Summary of Unpaid Post-petition Debts                                               MOR-4
          Listing of Aged Accounts Payable                                                MOR-4
      Accounts Receivable Reconciliation and Aging                                        MOR-5
      Debtor Questionnaire                                                                MOR-6

      I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
      are true and correct to the best of my knowledge and belief.

      Signature of Debtor                                                                                       Date
                                                                                                                          4/27/2021
                                                                                                                Date

      Mike Katzenstein, Chief Restructuring Officer                                                             Date

      *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
      partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                            FORM MOR
                                                                                                                                                           PAGE 1 OF 14
               Case 18-10512-KBO               Doc 2530         Filed 04/27/21         Page 2 of 14



Zohar III, Corp., et al,
NOTES TO MONTHLY OPERATING REPORT
Reporting Period: February 1 – 28, 2021

The Monthly Operating Report (“MOR”) herein includes information for the following Debtors (with the last four
digits of their taxpayer identification number): Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO
2003-1, Corp. (3724) (collectively, the “Zohar Corps” or the “Corp Entities”), each of which is a Delaware
corporation and Zohar III, Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited
(5119) (the “Zohar Funds” or the “Limited Entities”), each of which is a Cayman Islands entity. The Zohar Corps
together with the Zohar Funds are collectively referred to as the “Debtors”.

In preparing this report, the Chief Restructuring Officer (“CRO”) has relied on information received, either directly
or indirectly, from or through third parties, including but not limited to, Alvarez & Marsal Zohar Management LLC
(“AMZM”, as former collateral manager), Patriarch Partners Agency Services LLC (“PPAS”, as the former
administrative agent under the various credit agreements with the Portfolio Companies), Ankura Trust Company
(“Ankura”, as the current administrative agent under the various credit agreements with the Portfolio Companies and
current collateral manager) and U.S. Bank National Association (“US Bank”) (as indenture trustee under the Zohar
Indentures). The CRO does not yet have certain information that may become available as part of continuing
disclosures and document deliveries to the CRO, and the CRO is still seeking other information that may be
pertinent to disclosures made herein. As such, while the Debtors have made every effort to accurately reflect their
financial results and condition, certain information contained herein may be stale, inaccurate or otherwise subject to
change.

All operating activity is conducted at the Limited Entities and therefore all income statement and balance sheet
accounts reflected herein are those of the Limited Entities. No activity or balances are recorded at the Corp Entities
although they are co-issuers of the Zohar notes1.

The MOR is limited in scope, covers a limited time period, and has been prepared solely for the purpose of
complying with the monthly operating report requirements of the United States Trustee.

The MOR is unaudited, preliminary, and does not comply with generally accepted accounting principles in the
United States of America (“U.S. GAAP”) in all material respects. The MOR was prepared without full access to pre-
petition financial information, including the general ledger. Non-Debtor entities may be in the possession of
financial information regarding the Debtors that has not been provided to the Debtors or the CRO and such
information, once made available to the Debtors and CRO, could result in a material re-statement of the information
included in this MOR. Parties may dispute asset, liability and equity amounts, and all rights are reserved.

The financial statements and the supplemental information contained herein represent the financial information for
the Debtors only and not for non-debtor affiliates. The results of operations herein are not necessarily indicative of
results that are expected from any other period or for the full year and may not necessarily reflect the results of
operations, financial position or cash flows of the Debtors in the future.


Bank Accounts:
The bank accounts held by the Debtors are at BB&T, a US Trustee-approved depository institution, and are included
in the Schedule of Cash Receipts and Disbursements.

Historically, all cash was held at US Bank, as indenture trustee. US Bank holds approximately $2.6 million, $1.5
million and $372 thousand in cash related to Zohar I, Zohar II and Zohar III, respectively, which is reflected in the
MOR as restricted cash.




1
  The US Trustee fees at the Corp Entities are expensed and paid by the corresponding Limited Entities (i.e., Zohar
III, Limited pays the US Trustee fees of Zohar III, Corp).



                                                                                                             PAGE 2 of 14
                                                                                                                       13
               Case 18-10512-KBO               Doc 2530        Filed 04/27/21         Page 3 of 14




Collateral Management Fee:
Based on information provided by AMZM, the Debtors understand that certain cash is being held in connection with
AMZM’s role as Collateral Manager of the Zohar Funds. This MOR does not include any such cash.

Settlement Agreement:
On May 21, 2018, an Order was entered by the United States Bankruptcy Court for the District of Delaware
approving a settlement agreement by and between the Debtors, Lynn Tilton, the Patriarch Stakeholders (as defined
in the Settlement Agreement), MBIA Insurance Corp. (“MBIA”), and the Zohar III Controlling Class referred to
therein (the “Settlement Agreement”).

As a part of the Settlement Agreement MBIA and the Zohar III Controlling Class disclosed their respective Paid in
Full2 amounts, subject to the limitations and qualifications in Exhibit A to the Settlement Agreement. The largest
component of the Secured Debt balance in MOR-3 are the liabilities to Zohar Noteholders.

INCOME STATEMENT – MOR 2:

Interest Income:
Gross interest income related to the Portfolio Company Loans (the “PC Loans”) is recorded each month for all loans
currently being invoiced by the administrative agent. Interest income is not being recorded for certain Portfolio
Companies that are not being invoiced by the administrative agent.

From the Petition Date to October 2019, the majority of the Group A Portfolio Companies were making interest
payments to the Debtors. Beginning in November 2019, the majority of the Group A Portfolio Companies stopped
paying interest. With minor exceptions, the Group B Portfolio Companies have not paid interest since the Petition
Date.

Reserve for Uncollectable Interest Income:
Because the Debtors record the full gross amount of PC Loan interest, a reserve related to potentially uncollectable
accrued interest income related to certain Group A Portfolio Companies and all Group B Portfolio Companies is
taken each month. The Debtors record this reserve in the Bad Debts – PC Loan Interest expense line item on the
MOR income statement. After taking these reserves into account, the net accrued interest receivable reflected on the
February 2021 balance sheet is approximately $4.6M and $2.5M for Zohar II and Zohar III, respectively. The
Debtors will continue to review the collectability of PC Loan interest and may record additional reserves in the
future. Note there can be no assurances that the current amount of net interest receivable recorded in the MOR will
ultimately be collectable.

Notes Receivable Write Down:
Beginning in the fourth quarter of 2020, the Debtors and their advisors undertook a process to assess the
collectability of the PC Loans. As a result of these ongoing analyses, from time to time the Debtors may adjust the
balances of certain PC Loans to reflect the Debtors’ view as to the collectability of such loans, as described in more
detail below in the Material Change in the Presentation of the Debtors’ Notes Receivable Assets section of this
MOR. The write down taken during this period is reflected in the Bad Debts – PC Loan Principal expense line item
on the Debtors’ income statement.

Interest Expense:
Interest expense includes accrued interest on the Zohar notes (as follows):

         Zohar I: 3-month LIBOR plus 1.4% on the Class A-3 notes as reflected in the indenture governing the
         Zohar I notes.

         Zohar II: Prime plus 2% on the Paid in Full balance as stated in the Settlement Agreement.

2
  Defined in the Settlement Agreement as the amount owed to the parties and in the amounts listed and calculated on
the schedule attached to the Settlement Agreement as Exhibit A to be updated monthly to reflect accrued and unpaid
interest and fees allowable under the Indentures.



                                                                                                            PAGE 3 of 14
               Case 18-10512-KBO               Doc 2530         Filed 04/27/21         Page 4 of 14




         Zohar III: 3-month LIBOR plus 0.4% for Class A-1R, 0.38% for Classes A-1T and A-1D, 0.55% for Class
         A-2 and 0.75% for Class A-3 on the Paid in Full balance as stated in the Settlement Agreement.


Professional Fees:
Professional fee payments and accruals have been allocated 55% to Zohar II and 45% to Zohar III except for fees
related to MBIA and the Zohar III Controlling Class, which are charged directly to Zohar II and Zohar III,
respectively. Accrual estimates for all professionals are updated periodically to reflect actual costs. The presentation
and allocation of professional fees reflected herein are non-binding and may be subject to restatement or
reallocation.



BALANCE SHEET - MOR-3:

NOTES RECEIVABLE ASSET
For Portfolio Companies being invoiced by the administrative agent, the Debtors have historically carried the PC
Loans at the underlying face amount outstanding without adjustment. The total gross amount of these PC Loans
outstanding appears on the MOR Balance Sheet in the notes receivable line item. Any PC Loans that are not being
invoiced by the administrative agent are not reflected in the MOR. All of the PC Loans have matured. As a result,
they are in default and the vast majority of the Portfolio Companies are no longer paying interest.

Beginning in the fourth quarter of 2020, the Debtors and their advisors preliminarily assessed the collectability of
the PC Loans. As part of the monetization efforts, certain Portfolio Companies have been sold, resulting in proceeds
that were less than the face amount of the PC Loans. Certain Portfolio Companies are no longer operating, and based
on an assessment of the assets and financial performance of the Portfolio Companies, full collection of the face
amount of the PC Loans appears to be unlikely. After an assessment of the collectability across their loan portfolio,
the Debtors have reduced the carrying value of the notes receivable assets. The reductions represented herein are
preliminary and do not represent a market valuation of the PC Loans.

The MORs are not prepared in accordance with GAAP and this assessment does not constitute an asset impairment
analysis in conformity with GAAP. The Debtors’ assets have not been “marked-to-market” and the Debtors do not
plan to adjust the PC Loans to market value in the future. If a market-based approach were employed, additional
write downs of the notes receivable assets may be necessary. As the Debtors continue to assess their notes receivable
assets, it is possible that further asset write downs may occur.

OTHER ASSET ITEMS
Payments received from PC Loans that are not included in the notes receivable balance are recorded on the balance
sheet as an increase to cash and an increase to retained earnings.

Interest Receivable, net reflects the unpaid interest accruals on PC Loans from the Petition Date to February 2021,
net of Bad Debts – PC Loan Interest.

The value of the equity interest in the Portfolio Companies are unknown, and the ownership rights in these equity
interests may be disputed by certain parties; as such, no value has been assigned to the Debtors’ equity interests in
the Portfolio Companies.

The loans Zohar I made to Portfolio Companies are excluded from the balance sheet because these loans are owned
by MBIA as a result of the December 21, 2016 auction.




                                                                                                              PAGE 43 of 13
                                                                                                                         14
                                                                                                               PAGE 4 of 14
               Case 18-10512-KBO              Doc 2530         Filed 04/27/21        Page 5 of 14



LIABILITIES
The Class B Notes of each Zohar fund are reflected at a carrying value of zero.

Among other impacts, the Settlement Agreement impacts each Zohar Fund as follows:

         Zohar I: The Zohar I Paid in Full Amount as of April 18, 2018 is $164.9 million which includes (i) the
         principal amount paid by MBIA on account of its Insurance Agreement3, (ii) the net accrued interest
         pursuant to Section 4.03 of the Insurance Agreement through April 18, 2018, and (iii) the Credit
         Enhancement Liabilities4 incurred through April 18, 2018. Given the December 21, 2016 Auction and the
         Settlement Agreement, the Debtors are not reflecting any Zohar I notes receivable or notes payable (except
         for the A-3 notes payable, which were not subject to the Insurance Agreement).

         Zohar II - the principal balance for Class A notes is reported as $770.1 as of April 18, 2018.

         Zohar III - the principal balance for Class A notes is reported as $791.2 as of April 18, 2018.




3
  The Insurance and Indemnity Agreement by and among MBIA Insurance Corporation (as Insurer), Zohar CDO
2003-1, Limited (as Issuer), Zohar CDO 2003-1 Corp. (as Co-Issuer) and Zohar CDO 2003-1, LLC, dated as of
November 13, 2003
4
  As defined in the Indenture by and between Zohar CDO 2003-1 Limited, Zohar CDO 2003-1 Corp., Zohar CDO
2002-1, LLC, MBIA Insurance Corporation (as Credit Enhancer), CDC Financial Products Inc. (as Class A-1 Note
Agent), U.S. Bank National Association (as Trustee), dated as of November 13, 2003



                                                                                                           PAGE 5 of 14
                                             Case 18-10512-KBO                      Doc 2530            Filed 04/27/21             Page 6 of 14



In re Zohar III, Corp, et al.                                                                                              Case No.            18-10512
X1A0T




      Debtor                                                                                                      Reporting Period: February 1, 2021 - February 28, 2021

                                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

           Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
           first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
           equal the sum of the three bank account columns. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in
           the disbursements journal. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
           must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                 Zohar CDO 2003- Zohar II 2005-1,                        Zohar III,
                                                                                                                                                 CURRENT                     CUMULATIVE
                                                                    1, Limited       Limited                              Limited
                                                                                                                                               MONTH TOTAL                     TOTAL
           CASE NUMBER                                              18-10514        18-10513                             18-10512
           CASH BEGINNING OF MONTH                               $             - $    10,323,479 $                          6,148,760         $         16,472,239 $              1,275,000
           RECEIPTS
           LOAN RECEIPTS - INTEREST                                                                           -                 596,501                     596,501              98,374,991
           POSTPETITION
           LOANS AND ADVANCES                                                                       1,832,331                   475,118                   2,307,449               9,602,132
           SALE OF ASSETS                                                                             594,017                   274,538                     868,555             178,158,130
           OTHER                                                                                           -                         -                            -               3,570,076
           TRANSFERS                                                                                                                                              -                       -
              TOTAL RECEIPTS                                                         -              2,426,347                 1,346,157                   3,772,504             289,705,327
           DISBURSEMENTS
           NET PAYROLL                                                                                                                                            -                       -
           PAYROLL TAXES                                                                                                                                          -                       -
           SALES, USE, & OTHER TAXES                                                                                                                              -                       -
           INVENTORY PURCHASES                                                                                                                                    -                       -
           SECURED/ RENTAL/ LEASES                                                                                                                                -                       -
           INSURANCE                                                                                                                                              -                       -
           ADMINISTRATIVE                                                                                                                                         -                       -
           SELLING                                                                                                                                                -                       -
           OTHER (ATTACH LIST)                                                                                                                                    -                       -
           - Bank Service Fees                                                       -                    2,750                    2,750                      5,500                   6,712
           OWNER DRAW *                                                                                                                                           -                       -
           TRANSFERS                                                                                       -                         -                            -             147,878,251
           LOANS                                                                                           -                         -                            -               5,500,000
           PROFESSIONAL FEES                                                                        1,533,049                 1,158,888                   2,691,936             118,303,766
           U.S. TRUSTEE QUARTERLY FEES                                                                 75,689                   236,797                     312,486               2,056,778
           COURT COSTS                                                                                                                                            -                       -
           TOTAL DISBURSEMENTS                                                       -              1,611,488                 1,398,435                   3,009,923             273,745,507

           NET CASH FLOW                                                             -                 814,859                  (52,278)                    762,581              15,959,821
           (RECEIPTS LESS DISBURSEMENTS)

           CASH – END OF MONTH
                                             (1)                 $                   -    $        11,138,339 $               6,096,482       $         17,234,821 $             17,234,821
           * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                        THE FOLLOWING SECTION MUST BE COMPLETED
           DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

           TOTAL DISBURSEMENTS                                                                     $ 3,009,923
             LESS: TRANSFERS TO OTHER DEBTOR IN
           POSSESSION ACCOUNTS
             PLUS: ESTATE DISBURSEMENTS MADE BY
           OUTSIDE SOURCES (i.e. from escrow accounts)
           TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                $ 3,009,923
           TRUSTEE QUARTERLY FEES

           Unaudited, subject to change.


        (1) Cash balances include amounts held at respective BB&T accounts. Excludes certain cash being held in connection with AMZM’s role as Collateral
            Manager of the Zohar Funds. Balances held at US Bank accounts are shown in MOR-3 as Restricted Cash.




                                                                                                                                                                                   FORM MOR-1
                                                                                                                                                                                   PAGE 6 OF 14
                                 Case 18-10512-KBO         Doc 2530         Filed 04/27/21       Page 7 of 14



In re Zohar III, Corp, et al.                                                                Case No.           18-10512
X2A0T




      Debtor                                                                        Reporting Period: February 1, 2021 - February 28, 2021

                                                       BANK RECONCILIATIONS

                                            Zohar CDO 2003-1, Limited       Zohar II 2005-1, Limited                 Zohar III, Limited

        BALANCE PER BOOKS                   $                       -   $                  11,138,339 $                                   6,096,482

        BANK BALANCE                        $                       -   $                  11,138,339 $                                   6,096,482
        (+) DEPOSITS IN TRANSIT (ATTACH
        LIST)
        (-) OUTSTANDING CHECKS
        (ATTACH LIST)
        OTHER (ATTACH EXPLANATION)
        ADJUSTED BANK BALANCE*              $                       -   $                  11,138,339 $                                   6,096,482
        *Adjusted bank balance must equal
        balance per books

        DEPOSITS IN TRANSIT                     Date       Amount            Date          Amount             Date                  Amount




        CHECKS OUTSTANDING                      Ck #       Amount            Ck #          Amount            Ck #                   Amount




        OTHER




                                                                                                                                      FORM MOR-1a
                                                                                                                                       PAGE 7 OF 14
                                                        Case 18-10512-KBO                   Doc 2530            Filed 04/27/21              Page 8 of 14




In re Zohar III, Corp, et al.                                                                                                                                    Case No.           18-10512
X3A0T




      Debtor                                                                                                                                            Reporting Period: February 1, 2021 - February 28, 2021

                                                        SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                          This schedule is to include all retained professional payments from case inception to current month


                                                                                                               Amount                                  Check                           Amount Paid
                                    Payee                                   Period Covered                    Approved       Payor                Number     Date                 Fees            Expenses
        FTI Consulting, Inc.                                          5/21/2018 - 12/31/2020                    14,667,415 Zohar II              Wire                              14,608,417               58,998
        FTI Consulting, Inc.                                          5/21/2018 - 12/31/2020                    12,000,612 Zohar III             Wire                              11,952,341               48,271
        Subtotal FTI Consulting, Inc.                                                                           26,668,028                                                         26,560,758              107,270

        Goldin Associates, LLC                                        3/12/2018 - 12/31/2020                      1,616,802 Zohar II             Wire                               1,605,045               11,757
        Goldin Associates, LLC                                        3/12/2018 - 12/31/2020                      1,322,838 Zohar III            Wire                               1,313,219                9,620
        Subtotal Goldin Associates, LLC                                                                           2,939,641                                                         2,918,264               21,377

        Houlihan Lokey Capital, Inc.                                  2/1/2020 - 9/30/2020                          835,454 Zohar II             Wire                                 827,500                7,954
        Houlihan Lokey Capital, Inc.                                  2/1/2020 - 9/30/2020                          729,008 Zohar III            Wire                                 722,500                6,508
        Subtotal Houlihan Lokey Capital, Inc.                                                                     1,564,462                                                         1,550,000               14,462

        Joe Farnan Jr.                                                5/1/2018 - 2/28/2021                          600,644 Zohar II                                                  592,386                8,257
        Joe Farnan Jr.                                                5/1/2018 - 2/28/2021                          618,111 Zohar III                                                 611,355                6,756
        Subtotal Joe Farnan Jr.                                                                                   1,218,755                                                         1,203,741               15,013

        KPMG LLP                                                      12/1/2020 - 12/31/2020                         303,977 Zohar II           Wire                                 303,977                        -
        KPMG LLP                                                      12/1/2020 - 12/31/2020                         248,708 Zohar III          Wire                                 248,708                        -
        Subtotal KPMG LLP                                                                                            552,685                                                         552,685                        -

        Young Conaway Stargatt & Taylor, LLP                          3/11/2018 - 1/31/2021                      16,587,730 Zohar II             Wire                              15,896,286             691,444
        Young Conaway Stargatt & Taylor, LLP                          3/11/2018 - 1/31/2021                      14,015,231 Zohar III            Wire                              13,435,223             580,008
        Subtotal Young Conaway Stargatt & Taylor, LLP                                                            30,602,961                                                        29,331,509           1,271,452

        Grand Total                                                                                              63,546,532                                                        62,116,957           1,429,575




                                                                                                                                                                                                    FORM MOR-1b
                                                                                                                                                                                                     PAGE 8 OF 14
                                                              Case 18-10512-KBO                         Doc 2530           Filed 04/27/21              Page 9 of 14




In re Zohar III, Corp, et al.                                                                                                                                               Case No.            18-10512
X4A0T




      Debtor                                                                                                                                                       Reporting Period: February 1, 2021 - February 28, 2021

                                                                                    STATEMENT OF OPERATIONS (Income Statement)
                                                              The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
                                                                   when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                                    Zohar I                                                Zohar II                                    Zohar III
                                                                                                            CUMULATIVE - FILING                                    CUMULATIVE - FILING                          CUMULATIVE - FILING
                                                                                      MONTH                                                   MONTH                                           MONTH
                                                                                                                 TO DATE                                                TO DATE                                      TO DATE
        REVENUES
        Gross Revenues
          Interest                                                                                      -                          -                1,361,723                 94,674,856         1,073,147                      88,215,695
          Sale of Assets
          Other Revenue
        Less: Returns and Allowances
        Net Revenue                                                                                     -                          -                1,361,723                 94,674,856         1,073,147                      88,215,695
        COST OF GOODS SOLD
        Beginning Inventory
        Add: Purchases
        Add: Cost of Labor
        Add: Other Costs
        Less: Ending Inventory
        Cost of Goods Sold                                                                              -                          -                           -                         -                  -                           -
        Gross Profit                                                                                    -                          -                1,361,723                 94,674,856         1,073,147                      88,215,695
        OPERATING EXPENSES
        Advertising
        Auto and Truck Expense
        Bad Debts - PC Loan Interest                                                                                                                1,361,717                 47,892,676           476,645                      52,917,073
        Bad Debts - PC Loan Principal                                                                                                                      -                 291,947,738                -                  310,188,983
        Officer/Insider Compensation*
        Bank Service Fees                                                                           -                          -                         2,750                        3,367           2,750                          3,344
        Supplies
        Taxes - Payroll
        Taxes - Real Estate
        Taxes - Other
        Total Operating Expenses Before Depreciation                                                -                          -                    1,364,467                339,843,781           479,395                  363,109,400
        Depreciation/Depletion/Amortization
        Net Profit (Loss) Before Other Income & Expenses                                            -                          -                        (2,744)              (245,168,926)         593,753                 (274,893,706)
        OTHER INCOME AND EXPENSES
        Other Income
        Interest Expense                                                                       356,305                 26,935,243                   3,687,074                164,767,684           414,910                      51,874,765
        Other Expense
        Net Profit (Loss) Before Reorganization Items                                         (356,305)               (26,935,243)                 (3,689,818)               (409,936,610)         178,842                 (326,768,471)
        REORGANIZATION ITEMS
        Professional Fees                                                                           -                          -                    1,978,806                  73,957,389        1,619,023                      54,873,881
        U. S. Trustee Quarterly Fees                                                               650                       7,803                     75,039                       928,647        236,797                       1,120,655
        Interest Earned on Accumulated Cash from Chapter 11 (see
        continuation sheet)
        Gain (Loss) from Sale of Equipment
        Other Reorganization Expenses
        Total Reorganization Expenses
        Income Taxes
        Net Profit (Loss)                                                                   (356,955)               (26,943,046)                   (5,743,664)               (484,822,645)       (1,676,978)               (382,763,007)
        *"Insider" is defined in 11 U.S.C. Section 101(31).
        Unaudited, subject to change.




                                                                                                                                                                                                                 FORM MOR-2
                                                                                                                                                                                                                 PAGE 9 OF 14
                                                                                Case 18-10512-KBO                        Doc 2530             Filed 04/27/21               Page 10 of 14




In re Zohar III, Corp, et al.                                                                                                                                                                        Case No.               18-10512
X5A0T




      Debtor                                                                                                                                                                                Reporting Period: February 1, 2021 - February 28, 2021
                                                                                                                                  BALANCE SHEET
                                                                    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                                                                                              Zohar I                                                           Zohar II                                                 Zohar III
                                                                                   BOOK VALUE AT END OF                                              BOOK VALUE AT END OF                                              BOOK VALUE AT END OF
                                                                                                                         BOOK VALUE ON                                                     BOOK VALUE ON                                             BOOK VALUE ON
                                                 ASSETS                             CURRENT REPORTING                                                 CURRENT REPORTING                                                 CURRENT REPORTING
                                                                                                                          PETITION DATE                                                     PETITION DATE                                             PETITION DATE
                                                                                         MONTH                                                             MONTH                                                             MONTH
              CURRENT ASSETS
              Unrestricted Cash and Equivalents(1)                                                            -                                -                        11,138,339                               -                  6,096,482                       1,275,000
              Restricted Cash and Cash Equivalents   (2)                                               2,616,935                        5,368,409                        1,485,497                        4,999,061                   372,391                       4,414,983
              Accounts Receivable (Net)
              Notes Receivable(3)                                                                             -                                -                      364,645,995                       640,323,970               299,412,001                    608,754,135
              Interest Receivable, net                                                                        -                                -                         4,600,662                       10,590,556                 2,457,967                     10,518,723
              Sale Proceeds   (4)                                                                             -                                -                       (56,923,355)                              -               (135,709,537)                            -
              Inventories
              Prepaid Expenses
              Professional Retainers                                                                          -                                -                                -                           459,098                       -                          459,098
              Other Current Assets                                                                            -                                -                            10,054                               -                        -                               -
              TOTAL CURRENT ASSETS                                                                     2,616,935                        5,368,409                     324,957,192                       656,372,685               172,629,304                    625,421,940
              PROPERTY & EQUIPMENT
              Real Property and Improvements
              Less: Accumulated Depreciation
              TOTAL PROPERTY & EQUIPMENT
              OTHER ASSETS
              Other Assets(5)                                                                                                                                            4,903,999                                                 11,728,928                             -
              TOTAL OTHER ASSETS                                                                              -                                -                         4,903,999                               -                 11,728,928                             -
              TOTAL ASSETS                                                                             2,616,935                        5,368,409                     329,861,190                       656,372,685               184,358,231                    625,421,940


                                                                                                              Zohar I                                                           Zohar II                                                 Zohar III
                                                                                   BOOK VALUE AT END OF                                              BOOK VALUE AT END OF                                              BOOK VALUE AT END OF
                                                                                                                         BOOK VALUE ON                                                     BOOK VALUE ON                                             BOOK VALUE ON
                                    LIABILITIES AND OWNER EQUITY                    CURRENT REPORTING                                                 CURRENT REPORTING                                                 CURRENT REPORTING
                                                                                                                          PETITION DATE                                                     PETITION DATE                                             PETITION DATE
                                                                                         MONTH                                                             MONTH                                                             MONTH
              LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
              Accounts Payable
              Interest Payable                                                                       26,935,243                                -                      164,767,684                                -                 51,874,765                             -
              Cash Collateral Payment - Excess Cash Sweep                                             (2,420,000)                                                      (35,733,500)                                              (118,481,894)
              Secured Debt / Adequate Protection Payments
              Professional Fees                                                                               -                                -                         4,735,008                               -                  3,569,461                             -
              U. S. Trustee Quarterly Fees                                                                    -                                -                                    -                            -                        -                               -
              Amounts Due to Insiders*
              Other Post-petition Liabilities                                                             15,146                               -                                -                                -                        -                               -
              TOTAL POST-PETITION LIABILITIES                                                        24,530,389                                -                      133,769,192                                -                (63,037,668)                            -
              LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
              Secured Debt(6)                                                                       313,786,648                      332,370,235                      832,527,819                       817,805,316               821,943,316                    821,943,316
              Priority Debt
              Unsecured Debt
              TOTAL PRE-PETITION LIABILITIES                                                        313,786,648                      332,370,235                      832,527,819                       817,805,316               821,943,316                    821,943,316
              TOTAL LIABILITIES                                                                     338,317,037                      332,370,235                      966,297,010                       817,805,316               758,905,648                    821,943,316
              OWNERS' EQUITY
              Retained Earnings - Pre-Petition
              Retained Earnings - Post-petition                                                      (26,943,046)                              -                      (484,822,645)                              -               (382,763,007)                            -
              Preference Shares ($1,000 Par Value)                                                   20,000,000                        20,000,000                       78,236,828                       78,236,828                60,000,000                     60,000,000
              Capital Surplus (Deficit)                                                            (328,757,056)                    (347,001,826)                     (229,850,003)                    (239,669,459)             (251,784,409)                   (256,521,376)
              Adjustments to Owner Equity
              Post-petition Contributions
              NET OWNERS’ EQUITY                                                                   (335,700,102)                    (327,001,826)                     (636,435,820)                    (161,432,631)             (574,547,417)                   (196,521,376)
              TOTAL LIABILITIES AND OWNERS' EQUITY                                                    2,616,935                         5,368,409                     329,861,190                      656,372,685                184,358,231                    625,421,940
              *"Insider" is defined in 11 U.S.C. Section 101(31).                                                 (0)                          -                                -                                -                        -                               -
              Unaudited, subject to change.


              Note: All operating activity is conducted at the Limited Entities and therefore all income statement and balance sheet accounts reflected herein are those of the Limited Entities except for nominal quarterly US
              Trustee fees expensed and paid by the Limited Entities on behalf of the Corp entities. No activity or balances are recorded at the Corp Entities although they are co-issuers of the Zohar notes.
        (1)   Excludes certain cash being held in connection with AMZM’s role as Collateral Manager of the Zohar Funds.
        (2)   Restricted cash includes balances held at U.S. Bank National Association that may be for the benefit of the Zohar noteholders.
        (3)   Given the December 21, 2016 Auction and the Settlement Agreement, the Debtors are not reflecting any Zohar I notes receivable.
        (4)   Sale Proceeds reflect the net cash proceeds received by the Debtors from Portfolio Company monetization transactions and have been reflected on the balance sheet as a contra-asset account.
        (5)   The Debtors hold disputed equity interests in the Portfolio Companies. The value of these interests have not been determined and therefore a carrying value of these investments are not reflected in the Debtors
              books and records. Amounts shown above relate to funds accrued at certain Portfolio Company escrow accounts.
        (6)   Zohar I - The Secured Debt balance of $313.8M represents the $286.4M outstanding principal balance on the A-3 notes, $6.0M of professional fees, $1.8M of Collateral Manager fees which may be due to
              AMZM, and $19.6M of Collateral Manager fees which may be due to Patriarch Partners.
              Zohar II - The Secured Debt balance of $832.5M represents the Paid in Full amount, as of the Petition Date, of $806.6M (MBIA policy payment of $770.1M, $21.6M of prepetition accrued interest net of cash
              collections and $14.9M of Credit Enhancement Liabilities), $2.0M of professional fees, $19.3M of Collateral Manager fees which may be due to AMZM, and $4.6M of Collateral Manager fees which may be due
              to Patriarch Partners.
              Zohar III - The Secured Debt balance of $821.9M represents the Paid in Full amount, as of the Petition Date, of $795.0M ($791.2M outstanding principal balance plus $3.8M of prepetition accrued interest),
              $5.3M of professional fees, $19.3M of Collateral Manager fees which may be due to AMZM, and $2.3M of Collateral Manager fees which may be due to Patriarch Partners.




                                                                                                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                                                                                                 PAGE 10 OF 14
                                                   Case 18-10512-KBO                        Doc 2530             Filed 04/27/21                  Page 11 of 14



In re Zohar III, Corp, et al.                                                                                                 Case No.           18-10512
X6A0T




      Debtor                                                                                                         Reporting Period: February 1, 2021 - February 28, 2021

                                                                             STATUS OF POST-PETITION TAXES

        The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
        Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any
        tax returns filed during the reporting period.

                                                                                              Amount
                                                                                              Withheld
                                                                                               and/or             Amount
        Federal                                                      Beginning Tax            Accrued              Paid           Date Paid           Check # or EFT    Ending Tax
        Withholding
        FICA-Employee
        FICA-Employer
        Unemployment
        Income
        Other:_____________
          Total Federal Taxes
        State and Local
        Withholding
        Sales
        Excise
        Unemployment
        Real Property
        Personal Property
         Total State and Local

        Total Taxes


                                                                    SUMMARY OF UNPAID POST-PETITION DEBTS

        Attach aged listing of accounts payable.
                                                                                                                     Number of Days Past Due
                                                                           Current                0-30              31-60            61-90                Over 91          Total
        Accounts Payable
        Wages Payable
        Taxes Payable / (Receivable)
        Interest Payable                                                                                                                                                     243,577,691
        Rent/Leases-Building
        Rent/Leases-Equipment
        Secured Debt/Adequate Protection
        Payments
        Professional Fees                                                                                                                                                          8,304,470
        Amounts Due to Insiders
        Other:______________
        Other:______________
        Total Post-petition Debts                                                    -                   -                  -                -                      -        251,882,161

        Explain how and when the Debtor intends to pay any past due post-petition debts.




        Unaudited, subject to change.




                                                                                                                                                                                      FORM MOR-4
                                                                                                                                                                                     PAGE 11 OF 14
                                                                  Case 18-10512-KBO       Doc 2530     Filed 04/27/21   Page 12 of 14




In re Zohar III, Corp, et al.                                                                                                          Case No.                 18-10512
X7A0T




      Debtor                                                                                                                  Reporting Period: February 1, 2021 - February 28, 2021



                                                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                                                                                                                                Amount
                                                                                  ZOHAR CDO        ZOHAR CDO ZOHAR II 2005-1, ZOHAR II 2005-1,
        Accounts Receivable Reconciliation                                                                                                          ZOHAR III, CORP         ZOHAR III, LIMITED
                                                                                  2003-1, CORP   2003-1, LIMITED CORP            LIMITED
        Total Accounts Receivable at the beginning of the reporting period
        Plus: Amounts billed during the period
        Less: Amounts collected during the period
        Total Accounts Receivable at the end of the reporting period

                                                                                                                                Amount
                                                                                  ZOHAR CDO        ZOHAR CDO ZOHAR II 2005-1, ZOHAR II 2005-1,
        Accounts Receivable Aging                                                                                                                   ZOHAR III, CORP         ZOHAR III, LIMITED
                                                                                  2003-1, CORP   2003-1, LIMITED CORP            LIMITED
        0 - 30 days old
        31 - 60 days old
        61 - 90 days old
        91+ days old
        Total Accounts Receivable                                                            -
        Less: Bad Debts (Amount considered uncollectible)
        Net Accounts Receivable


        Unaudited, subject to change.




                                                                                                                                                                               FORM MOR-5
                                                                                                                                                                              PAGE 12 OF 14
                                                    Case 18-10512-KBO               Doc 2530         Filed 04/27/21         Page 13 of 14



In re Zohar III, Corp, et al.                                                                                        Case No. 18-10512
X8A0T




      Debtor                                                                                                Reporting Period: February 1, 2021 - February 28, 2021



                                                                        DEBTOR QUESTIONNAIRE
             Must be completed each month. If the answer to any of the                                    Yes                                          No
             questions is “Yes”, provide a detailed explanation of each item.
             Attach additional sheets if necessary.

                                                                                                                                                       X
         1   Have any assets been sold or transferred outside the normal course of
             business this reporting period?

                                                                                                                                                       X
         2   Have any funds been disbursed from any account other than a debtor in
             possession account this reporting period?

                                                                                                                                                       X (1)
         3   Is the Debtor delinquent in the timely filing of any post-petition tax
             returns? If no, provide an explanation below.
         4   Are workers compensation, general liability or other necessary insurance                                                                       (2)
             coverages expired or cancelled, or has the debtor received notice of
             expiration or cancellation of such policies?
                                                                                                                                                       X
         5   Has any bank account been opened during the reporting period? If yes,
             provide documentation identifying the opened account(s). If an
             investment account has been opened provide the required documentation                                                                     X
             pursuant to the Delaware Local Rule 4001-3.

        (1) Under the Settlement Agreement, Lynn Tilton assumed the role as the Debtors’ Designated Tax Director, including responsibility for tax filings on behalf of the Debtors. On
            March 23, 2020 Lynn Tilton purported to resign from her position as Tax Director. The Debtors reserve any and all rights regarding Ms. Tilton’s purported resignation as the
            Designated Tax Director, including as to the effectiveness of such resignation. The Debtors have engaged KPMG as their tax advisor to assist with on-going tax compliance
            and consulting matters. The Debtors will report on tax matters based on this work, and reserve the right to amend or correct tax-related reporting or positions set forth in prior
            MORs, in future MORs.
        (2) The Debtors understand that prior to their bankruptcy petitions, the Debtors may have been insured under omnibus policies issued for the benefit of the Patriarch companies,
            which may no longer be available. The CRO consulted with an insurance broker and has determined the Debtors’ only required insurance is D&O liability coverage, which
            has been procured.




                                                                                                                                                                          FORM MOR-6
                                                                                                                                                                         PAGE 13 OF 14
                   Case 18-10512-KBO             Doc 2530        Filed 04/27/21        Page 14 of 14



Zohar III, Corp., et al.,

Cash Balance - Summary by Bank Account - UNAUDITED
                                            As of February 28, 2021
                                   Zohar I          Zohar II        Zohar III                                    Total
Unrestricted Cash Summary:
 BB&T Account x8690                         -       $ 8,711,991               -                                 $ 8,711,991
 BB&T Account x8704                         -                -        5,346,826                                   5,346,826
 BB&T Account x4253                         -         2,426,347               -                                   2,426,347
 BB&T Account x1257                         -                -          749,656                                     749,656
Total Unrestricted Cash                                -          11,138,339           6,096,482                17,234,821
                                                                          0.0                (0.0)
Restricted Cash Summary:
 US Bank x1-201                                    5,560                   -                    -                     5,560
 US Bank x1-204                                    1,784                   -                    -                     1,784
 US Bank x1-702                                2,609,591                   -                    -                 2,609,591
 US Bank x47.4                                        -                 1,740                   -                     1,740
 US Bank x47.16                                       -               424,558                   -                   424,558
 US Bank x47.22                                       -               103,495                   -                   103,495
 US Bank x47.24                                       -               955,705                   -                   955,705
 US Bank x81.3                                        -                    -                   3                          3
 US Bank x81.5                                        -                    -               1,814                      1,814
 US Bank x81.11                                       -                    -             250,350                    250,350
 US Bank x81.13                                       -                    -             120,224                    120,224
Total Restricted Cash                          2,616,935            1,485,497            372,391                  4,474,823
                      (1)
Total Cash Balance                           $ 2,616,935        $ 12,623,836         $ 6,468,873              $ 21,709,643

(1) Excludes certain cash being held in connection with AMZM’s role as Collateral Manager of the Zohar Funds.




                                                                                                       FORM Summary by Bank Account
                                                                                                                     PAGE 14 OF 14
